Case: 17-60372      Document: 00514470454         Page: 1    Date Filed: 05/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-60372                             May 14, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
QUELLIN GABRIELA ESCOBAR-BUSTILLO; RANFIS JAFEHT MOLINA-
ESCOBAR; IAN DAVID MOLINA-ESCOBAR,

                                                 Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 882 098
                               BIA No. A206 882 099
                               BIA No. A206 882 100


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Quellin Gabriela Escobar-Bustillo and her two minor sons, Ranfis Jafeht
Molina-Escobar and Ian David Molina-Escobar, are natives and citizens of
Honduras.      Escobar-Bustillo is the lead respondent in this case and her
application applies to the derivative beneficiaries, her sons, who did not file


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60372    Document: 00514470454    Page: 2   Date Filed: 05/14/2018


                                No. 17-60372

separate applications. Escobar-Bustillo and her sons conceded removability.
Escobar-Bustillo filed applications for asylum, withholding of removal, and
protection under the Convention Against Torture (CAT).
      The Immigration Judge (IJ) concluded that Escobar-Bustillo failed to
meet the burden of proof for asylum. The IJ found that she had not shown past
persecution or a well-founded fear of future persecution based on membership
in a particular social group. The IJ granted relief under the CAT. The Board
of Immigration Appeals (BIA) dismissed Escobar-Bustillo’s appeal, concluding
that she had not demonstrated an entitlement to relief. We review the decision
of the BIA and will consider the IJ’s decision only to the extent it influenced
the BIA. Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir. 2009). We review
questions of law de novo and factual findings for substantial evidence. Id.
      Escobar-Bustillo argues that the BIA clearly erred by finding that she
was not eligible for asylum, because she had not established that she was a
member of a particular cognizable social group. In considering whether a
particular social group exists, the BIA considers “(1) whether the group’s
shared characteristic gives the members the requisite social visibility to make
them readily identifiable in society and (2) whether the group can be defined
with sufficient particularity to delimit its membership.” Orellana-Monson v.
Holder, 685 F.3d 511, 519 (5th Cir. 2012) (internal quotation marks, citation,
and emphasis omitted). Substantial evidence supports the determination that
Escobar-Bustillo did not establish that she was eligible for asylum and could
not meet the higher burden of showing eligibility for withholding of removal.
      PETITION FOR REVIEW DENIED.




                                      2